                   Case 7:20-cv-06151-KMK Document 15 Filed 12/10/20 Page 1 of 1
                   Case 7:20-cv-06151-KMK Document 16 Filed 12/10/20 Page 1 of 1
                                                                                           225 Broadway, Suite 613


~        PETERM_RD_· --
                  0                                                                        New York NY 10007

                     MEMO ENDORSED                                                         2   646-751 -8743
    ~~             PL L ~ - --                                                             ~   212-964-95 16
                                                                                           •   psverd@sverdlawfirm.com
                                                                                           G   www.sverdlawfirm.com
      December 10, 2020

      Hon. Kenneth M. Karas
      United States District Court Judge
      300 Quorropas Street
      White Plains, NY 10601


                                    Re:  Laufer v. MRC Poughkeepsie, LLC
                                        Case No.: 20-cv- 6151 (KMK)
                                   REQUEST ENLARGEMETN OF TIME TO
                                    RESTORE CASE TO ACTIVE STATUS
    Greetings Judge Karas,

    The undersigned represents the plaintiff in the above referenced matter. Plaintiff requests an
    enlargement of time through January 15, 2021, within which to restore this case to active status. As of
    today, the settlement agreement is not fully consummated.

    This is the first application seeking the relief sought herein, and this application is timely made.


                                                               Granted.

    Thank you for your courtesy in this matter.                So Ordered .


     Very truly yours,
                                                             ~~
                                                              12/10/20


     Peter Sverd, Esq.

      cc. Attorney Adi Kanlic for Defendant by ECF Only
